     Case 1:16-cr-00341-MHC-CMS Document 516 Filed 08/12/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


FRANCO TEZA MENDEZ,                             MOTION TO VACATE
                                                28 U.S.C. § 2255
      Movant,
                                                CRIMINAL ACTION FILE
V.                                              NO. 1:16-CR-341-MHC-CMS-6

UNITED STATES OF AMERICA,                       CIVIL ACTION FILE
                                                NO. 1:19-CV-4539-MHC-CM8
      Respondent.



                                      ORDER

      This pro se motion under 28 U.S.C. § 2255 [Doc. 394] is before the Court

on the Final Report and Recommendation of the Magistrate Judge [Doc. 512]

recommending that the motion be denied and a certificate of appealability be

denied. The Order for Service of the R&R [Doc. 513] provided notice that, in

accordance with 28 U.S.C. § 636(b)(l), the parties were authorized to file

objections within fourteen (14) days of the receipt of that Order. No party has filed

objections to the R&R within the prescribed time period or otherwise responded.

      Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge,"

28 U.S.C. § 636(b)(l). Based upon the absence of objections to the R&R, in
     Case 1:16-cr-00341-MHC-CMS Document 516 Filed 08/12/20 Page 2 of 2




accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no plain error and that the R&R is supported by law.

      The Court APPROVES AND ADOPTS the Report and Recommendation

[Doc. 512] as the judgment of the Court. It is hereby ORDERED that Movant's

§ 2255 motion [Doc. 394] is DENIED and that Civil Action No. 1:19~CV"4539~

MHC-CMS is DISMISSED. It is further ORDERED that a certificate of

appealability is DENIED because Movant has not made a substantial showing of

the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000).

      IT IS SO ORDERED this 12th day of August, 2020.




                                              MARK H. COHEN
                                              United States District Judge
